Citation Nr: 1814904	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for a sleep disability, to include as secondary to diabetes mellitus and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the right upper extremity.

REPRESENTATION

Veteran represented by:	Douglas I. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in August 2014.

In February 2015, the Board remanded the issues on appeal for further development.  

The Board acknowledges that the issues of entitlement to increased ratings and earlier effective dates for the award of service connection for PTSD, coronary artery disease, diabetes mellitus type II with hypertension and erectile dysfunction, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, Horner's syndrome, as well as entitlement to increase ratings for peripheral vascular disease of the lower extremities and entitlement to a total disability rating based on individual unemployability, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The Veteran's right hip disability was not incurred during active duty and is not otherwise related to military service or his service-connected diabetes mellitus; osteoarthritis of the right hip did not manifest to a compensable degree within one year of separation from service.

2.  The Veteran's sleep apnea was not incurred during active duty and is not otherwise related to military service or his service-connected diabetes mellitus and/or PTSD. 

3.  Throughout the appeal period, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by no more than mild incomplete paralysis of the median nerve.

4.  Throughout the appeal period, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis of the median nerve.

5.  The Veteran first filed a claim seeking service connection for peripheral neuropathy of the upper extremities on April 7, 2007, and there is no unadjudicated formal or informal claim of service connection for this condition prior to this date.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disability, to include as secondary to diabetes mellitus, are not met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a sleep disability, to include as secondary to diabetes mellitus and/or PTSD are not met.  38 U.S.C. 
§§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8715 (2017).

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8715 (2017).

5.  The criteria for an effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his right hip and sleep disabilities are due to his service in Vietnam.  See March 2010 VA Form 9.  In the alternative, he asserts that his disability is secondary to his service-connected diabetes and his sleep disability is secondary to his service-connected diabetes and/or PTSD.  See September 2007 VA Form 21-4138.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran is currently diagnosed with status post right hip joint replacement and obstructive sleep apnea.  See May 2016 VA examination reports.  Accordingly, the first element of service connection on a direct and secondary basis is satisfied. 

Turning to the second element on a direct basis, in-service incurrence of a disease or injury, the Veteran's service treatment records do not identify any complaints, treatment for, or diagnosis associated with the right hip or sleep problems.  At service separation in May 1973, clinical evaluation of the neurologic, psychiatric, and lower extremities were normal, except for a left knee scar.  To the extent he now reports in-service symptomatology, the Board affords more probative value to the unremarkable service treatment records, the lack of any indication of any right hip or sleep problems in the record for decades after service, and the Veteran's own reports to the May 2016 VA examiner detailed below, than to his statements in conjunction with his claim for benefits.  As such, the second element of direct service connection is not met, and the claims fail on this basis alone.  As to secondary service connection, the Veteran is service-connected for diabetes and PTSD, establishing element two.   

Regarding the final element on a direct and secondary basis, nexus, the only competent opinion of record is against the claim.  Specifically, the May 2016 VA examiner opined that it was less likely than not that the Veteran's right hip and sleep disabilities were related to service.  The examiner reasoned that the Veteran did not have any incidences of hip pain or sleep trouble during service.  Moreover, and critically, the examiner highlighted the fact that the Veteran reported to him that his first incident of right hip pain was in approximately 1999, after riding his new motorcycle, decades after service.  The examiner also reasoned that the evidence of record (e.g. lack of sleep apnea symptoms and diagnosis for decades after service) did not support a direct nexus for sleep apnea. 

With regard to secondary service connection, the examiner opined that that the Veteran's right hip disability was not caused or aggravated by his diabetes.  He explained that he made no assumption that diabetes caused orthopedic disabilities, that the Veteran had been already diagnosed with osteoarthritis in his right hip approximately 3-4 years prior to his diabetes diagnosis, that osteoarthritis of the hip was a common condition that developed beginning in middle age or later, and that there was no objective data to support aggravation of the right hip by diabetes.  The examiner also opined that the Veteran's sleep apnea was not caused or aggravated by his diabetes or PTSD.  In support of his opinion, he reviewed the article "Best Buddies" submitted by the Veteran suggesting a correlation between diabetes and sleep apnea, but emphasized that it was not a peer-reviewed research study or part of a scientific journal and was not definitive of a cause and effect relationship.  He highlighted the causes of obstructive sleep apnea per the National Institute of Health unrelated to diabetes or PTSD, and indicated that International Diabetes Federation called for research into a relationship to sleep apnea, but offered nothing definitive of a nexus.  He cited numerous scientific studies and reasoned that to the extent there may be a causal nexus between sleep apnea and PTSD, the directionality is the reverse of the Veteran's assertions, meaning that some medical literature suggests that sleep apnea might aggravate PTSD, but not the other way around.  He also found no objective data to support aggravation of sleep apnea by PTSD or diabetes.  This opinion is highly probative, as it was based on an interview and testing of the Veteran as well as consideration of his relevant medical history, and contains a thorough rationale with supporting medical explanations and literature.

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his right hip and sleep disabilities are the result of his active duty service or a service-connected disability, the Board finds that he is not competent to do so, as the determination as to the etiology of such disabilities is a complex medical question that is beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that the Veteran's right hip osteoarthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of osteoarthritis is in 1999, approximately 26 years after service.  Nor is there any competent and credible evidence of an in-service manifestation of arthritis to allow for service connection based on continuity of symptomatology.  See Walker, supra.

Accordingly, the preponderance of the evidence is against the claim on both a direct and secondary basis for right hip and sleep disabilities.  As such, the benefit of the doubt doctrine is not for application, and direct and secondary service connection must be denied.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's bilateral upper extremity peripheral neuropathy has been rated pursuant to Diagnostic Code 8715 for neuralgia, which provides the rating criteria for paralysis of the median nerve.  38 C.F.R. § 4.124a.  Under DC 8715, a 10 percent rating is assigned for mild incomplete paralysis.  20 percent (minor) and 30 percent (major) ratings are warranted for moderate incomplete paralysis; 40 percent (minor) and 50 percent (major) ratings are warranted for severe incomplete paralysis; 60 percent (minor) and 70 percent (major) ratings are warranted for complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8715.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Upon review of the totality of the record, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the left and right upper extremities at any point during the appeal period.  

The relevant evidence during the appeal period is limited.  In May 2006, the Veteran reported episodes of hand numbness when exposed to cold temperatures.  Tinel's examination was negative.  In April 2007, he reported numbness in his fingertips that caused him to drop things.  Sensory, motor and reflex examination was normal as to the upper extremities, and there was no loss of power or weakness, with symmetric grip, and the examiner noted sensory symptoms in the hands.  In August 2007 the Veteran reported numbness in his fingers.  There were no findings as to the upper extremities on neurological examination.  Upper extremity reflex and sensory examination in December 2008 was normal.  In April 2009, the Veteran reported numbness and tingling in the hands since around 2006.  In March 2015, the Veteran reported numbness in his hands, causing him to drop things.

During the May 2016 VA examination, the Veteran reported pain and sensitivity to his hands, moderate intermittent pain, and mild numbness and paresthesias and/or dysesthesias.  Muscle strength (including grip strength) and deep tendon reflex testing were normal, as well as sensory testing, except for decreased sensation bilaterally in the hand/fingers.  There were no trophic changes, the examiner determined the left and right median nerves were affected by mild incomplete paralysis.  Functionally, the examiner noted the condition caused the Veteran problems with dexterity per his reports.

At the October 2017 VA examination, the Veteran reported numbness and tingling to the bilateral upper extremities all of the time, including the upper arms, but affecting the hands and fingers more.  He reported mild numbness and paresthesias and/or dysesthesias, but did not indicate any pain.  Muscle strength (including grip strength), deep tendon reflex, and cold sensation testing revealed normal results.  Light touch/monofilament testing reflected decreased sensation in the right inner/outer forearm and decreased sensation in the left hand/finger.  Vibration sensation testing showed normal sensation in the right upper extremity, but decreased sensation in the left upper extremity.  There was no muscle atrophy and no trophic changes.  The VA examiner also determined the left and right median nerves were affected and also evaluated them as mild, and noted the Veteran was limited in fine motor movements.

The above-cited evidence does not demonstrate symptomatology that more nearly approximates moderate incomplete paralysis for assignment of an increased rating.  Both VA examiners found no more than mild incomplete paralysis based on clinical evaluation and interview, and their findings are in line with objective testing results noted above, which revealed mild wholly sensory symptoms, including some decreased sensation in the hands, fingers and right inner/outer forearm and occasional moderate pain.  While the Veteran has reported to examiners that he drops objects, the Board emphasizes that grip strength testing has been normal throughout the appeal period.  There is no evidence of muscle atrophy or trophic changes, and the Veteran has consistently had normal reflexes in his upper extremities bilaterally.  Accordingly, Board finds that a rating higher than 10 percent is not warranted in either extremity.

Earlier Effective Date

By way of a June 2016 rating decision, the Veteran was granted service connection for peripheral neuropathy of the left upper extremity and the right upper extremity, and an effective date of April 07, 2007 was assigned.  The Veteran asserts that the awards of service connection should have earlier effective dates.  See August 2016 Notice of Disagreement.

Generally, the effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

The Board notes that on March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The record shows that the Veteran first filed a claim for service connection for peripheral neuropathy for all of his limbs that was received by the RO on April 7, 2007.  There is no document of record that was received by the RO earlier than April 7, 2007, that could be reasonably construed as a claim of entitlement to service connection for peripheral neuropathy, and the Veteran does not allege otherwise.  
While the Veteran may have sought treatment or have been diagnosed with peripheral neuropathy in his left and right upper extremities prior to April 7, 2007, the effective date of an award of service connection is assigned not based on the date that the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  Thus, although symptoms of bilateral peripheral neuropathy may have been present prior to April 7, 2007, that cannot serve as a basis for award of an earlier effective date.  

The Board emphasizes that the Veteran does not assert that he filed a claim for service connection for peripheral neuropathy that had been previously denied.  Further, there is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for peripheral neuropathy prior to April 7, 2007.  As such, the Veteran is already in receipt of the earliest possible effective date according to VA regulations.  The RO assignment of April 7, 2007 as the effective date for the award of service connection, which is consistent with the date of receipt of the Veteran's claim. is appropriate.  There is no legal basis to establish an earlier effective date.  See 38 C.F.R. § 3.400(b)(2)(ii).







      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right hip disability, to include as secondary to diabetes mellitus, is denied.

Service connection for a sleep disability, to include as secondary to diabetes mellitus and/or PTSD, is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 

An effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity is denied.

An effective date prior to April 7, 2007 for the award of service connection for peripheral neuropathy of the right upper extremity is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


